Order filed, July 11, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00232-CR
                                 ____________

                     JOHN EVERETT JASEK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2016R-0093


                                     ORDER

      The reporter’s record in this case was due July 10, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Vicki Brown, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM